I concur. Under the decisions of this court in Home Owners'Loan Corp. v. Stevens, 98 Utah 126, 97 P.2d 744; *Page 239 Telonis v. Staley, 104 Utah 537, 144 P.2d 513; and EquitableLife  Casualty Ins. Co. v. Schoewe, 105 Utah 569,114 P.2d 526, no other conclusion could be made. While I personally think the rule therein laid down should be otherwise, the court has spoken, and those decisions are as binding on me as on counsel. I think it better that the rule be left as settled until the legislature shall change the statute than for the courts to keep it in a state of flux.
However, I dissent from the holding that it is necessary for one pleading a tax title to plead each and every step in the tax sale proceeding and allege that they were each and all conducted according to law. We seem to have gone back to rule in Asper v.Moon, 24 Utah 241, 67 P. 409, and Eastman v. Gurrey,15 Utah 410, 49 P. 310, that the tax title claimant must prove these things, but I see no reason why they should not be provable under a general allegation of tax title.